Citation Nr: 1513580	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-47 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include as due to aggravation of a preexisting condition.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Bilateral flat feet and genu varum were noted on clinical examination at the time of the Veteran's entrance into service.

2.  The Veteran's bilateral flat feet and genu varum increased in severity during the Veteran's active duty, and the record does not contain clear and unmistakable evidence that the increase in disability was due to the natural progress of the diseases.

3.  The evidence of record shows that the Veteran's bilateral ankle disability was caused by aggravation of the Veteran's bilateral flat feet and genu varum.


CONCLUSION OF LAW

A bilateral ankle disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where a preexisting condition was noted upon entry into service, the veteran has the burden of showing that the preexisting condition worsened in service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the veteran establishes worsening during service, then the disability is presumed to have been aggravated in service, and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

The Veteran seeks service connection for bilateral degenerative joint disease of the ankles, which he contends had its onset during service, or alternatively, was caused by aggravation of conditions that preexisted service.  The Veteran asserts that he first experienced bilateral ankle pain during service and has continued to experience ankle pain ever since.  The Veteran's statements are competent evidence as to the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   However, the Board must also ascertain whether these statements are credible.  Id. at 469; see also  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

A May 1974 medical examination indicates that when the Veteran entered service, he had second degree pes planus (flat feet) and genu varus, with neither condition exhibiting any symptoms.  In a May 1974 report of medical history, the Veteran denied experiencing any foot trouble or cramps in his legs.  A June 1974 service treatment record indicates that the Veteran received a diagnosis of left Achilles tendinitis.  The treatment provider prescribed toe and heel pads for both boots and placed the Veteran on limited duty for seven days.  A September 1975 service treatment record shows that the Veteran reported bilateral ankle pain radiating to the arches of his feet.  The treatment provider noted that the Veteran was recently treated for ankle pain and received shots in both ankles.  A physical examination revealed objective evidence of Achilles tendon pain, bilaterally.  The impression was probable tendonitis, and the treatment provider recommended limited duty.
An April 1976 report of medical history indicates that the Veteran reported a history of foot trouble and leg cramps upon discharge from active duty.

Post-service treatment  records show continued complaints of foot and ankle pain.  The evidence of record indicates that the Veteran sought podiatry treatment in January 1977 and complained of bilateral foot and ankle pain in January 1977 and July 1977.

A January 1978 VA examination report indicates that the Veteran reported a history of problems with his ankles.  A June 1978 VA treatment record shows that the Veteran complained of ankle pain for the past two days.  During a November 1978 VA examination, the Veteran reported  bilateral ankle pain near the Achilles tendons.

A December 1982 VA examination report noted that the Veteran complained of "bad ankles."  A physical examination revealed flattening of the longitudinal arches bilaterally.  The diagnosis was symptomatic bilateral pes planus, relatively mild in degree.

A May 1988 VA treatment record indicates that the Veteran reported recurrent ankle pain for the past 12 years.  A January 1999 VA treatment record shows that the Veteran complained of pain in both ankles for the past three days.

In October 1999, the Veteran reported left ankle pain.  A physical examination revealed mild swelling, pain with dorsiflex and inversion near the lateral aspects of the ankle.  The assessment was tendonitis.  A February 2006 VA treatment record shows that the Veteran reported of ankle pain for the past month.  He stated that he received medication for ankle pain in the past, but it has provided no relief.  In April 2006, the Veteran complained of pain in both ankles above the heel and pain secondary to a corn and calluses.  A May 2006 VA podiatry treatment records indicates that the Veteran reported progressively worsening pain occurring after prolonged ambulation.  The diagnosis was bilateral pes planus.  The treatment provider prescribed prosthetic inserts and advised the Veteran to return in six months to have his generalized ankle pain evaluated for consideration of ankle antroscopy.  In December 2008, the Veteran complained of ankle pain.  In January 2009, the Veteran reported constant sharp, aching pain in both ankles for the past three days.  A December 2010 VA treatment record shows that the Veteran complained of bilateral ankle pain.  A June 2012 VA treatment record indicates that the Veteran's ankles had diminished range of motion, bilaterally.  In September 2014, the Veteran reported bilateral ankle pain.  The treatment provider noted that the Veteran was prescribed Tramadol for ankle pain.  A November 2014 VA podiatry record indicates that the Veteran had bilateral flat feet, ankle equinus, and decreased range of motion in both ankle joints.  

A review of the evidence of record reveals that the Veteran first reported bilateral ankle pain during service and continuously complained of and was treated for bilateral ankle pain after service.  Based on the foregoing, the Board finds the Veteran's assertions credible evidence as to experiencing bilateral ankle pain during service and continuously since his discharge from active duty.  

During a March 2009 VA examination, the Veteran reported daily bilateral ankle pain, which was exacerbated by walking.  The Veteran stated that he first sought medical treatment during service because his shoes were "bad on [him]" during marching, training, and physical fitness.   The Veteran reported receiving injections in both ankles during service, which did not alleviate his pain.  The Veteran indicated that he did not sustain any subsequent injuries to his ankles.  A physical examination revealed mild tenderness surrounding the posterior aspect of the lateral malleolus on both ankles and mild tenderness at the Achilles tendon.  X-rays revealed mild hypertrophic degenerative changes at the ankle joint, bilaterally.  The diagnosis was bilateral degenerative joint disease of the ankles.  The examiner opined that the Veteran's degenerative joint disease was not related to service because it "is more likely a result of his longstanding history of walking and is concomitant with his age and occupation."

During a June 2014 VA examination, the Veteran reported bilateral ankle pain, which had its onset in 1974.  The Veteran stated that he did not sustain a particular injury to his ankles, but he attributed his pain to physical activities and bootwear during service.  The Veteran indicated that his bilateral ankle pain was aggravated by rapid position changes, pivoting, lifting or carrying over 100 pounds, squatting, and kneeling.  A physical examination revealed localized tenderness or pain on palpation, bilaterally.  The examiner noted that the Veteran's gait was slow and antalgic, and stepping on his toes and heels were difficult and painful.  The examiner also indicated that the Veteran was proscribed custom foot and heel supports for his bilateral feet/ankle conditions.  X-rays revealed mild hypertrophic degenerative changes at the ankle joint.  The assessment was mild osteoarthritis.  The examiner opined that "[i]t is less likely than not that the claimed ankle conditions are secondary to events or conditions of military service."  In support of this opinion, the examiner provided the following rationale:

The [May 1974] enlistment exam[ination] documented asymptomatic [second] degree pes planus and genu varus findings[,] which did not exclude him from service because the findings were asymptomatic.  There was no medical evidence of trauma/injury or arthritic changes to the ankles during military service and x-ray studies were negative for acute findings.  There was a [service treatment record] dated [September 1975] that documented a [three] day prior onset of bilateral ankle pain without trauma/injury with Achilles tendon tenderness and normal ankle examination[,] which was conservatively treated.  There are other similar instances of ankle pain in the service records[,] but these were similarly resolved with conservative treatment.  There are also documented instances of ankle pain post[-]service that were not associated with any traumatic injury and improved with conservative treatment although it is noted that the [V]eteran apparently only used the recommended shoe inserts and/or prosthetics intermittently.  As to the mild degenerative changes seen on the ankle x-ray studies of [March 2009], there is no evidence of post[-]trauma related changes and arthritic changes were demonstrated in 2009.  This is too remote from military service to be considered service connected.  It is most likely that the chronicity of the ankle complaints and the arthritic progression of the ankle conditions is secondary to an expected progression of the pes planus and genu varus conditions which pre-dated military service and were asymptomatic at entry into service in combination with ongoing wear and tear associated with mechanical physical use activities.  There is no medical evidence that these conditions were aggravated beyond the expected by any event or conditions of military service.  Non-adherence to recommended shoe insert, footwear and orthotics would also be factors

Although the March 2009 VA examiner provided a negative nexus opinion, the Board finds that the examiner's opinion has no probative value because the examiner did not support the opinion with a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").

Although the June 2014 VA examiner also provided a negative nexus opinion, the Board finds that the examiner's opinion has little probative value.  The VA examiner opined that the Veteran's current bilateral ankle disability was not related to service because the Veteran's in-service ankle pain was "resolved with conservative treatment," and all post-service ankle pain "improved with conservative treatment."  However, the evidence of record does not support a finding that the Veteran's ankle pain was resolved with treatment.  The Veteran's treatment records show consistent complaints of bilateral ankle pain over the course of nearly 30 years despite prescription medications and custom inserts.  Thus, the June 2014 VA examiner's opinion is afforded little probative value, as it appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  
   
Furthermore, the June 2014 VA examiner indicated that the Veteran's current degenerative joint disease of the ankles is "most likely . . . secondary to an expected progression of the pes planus and genu varus conditions[,] which pre-dated military service and were asymptomatic at entry into service."  As noted above, where a preexisting condition worsens during service, it will be presumed to have been aggravated by service, absent clear and convincing evidence that the increase in disability was due to the natural progress of the disease.  See Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The June 2014 VA examiner acknowledged that the Veteran's pes plans and genu varus were asymptomatic when he entered service in May 1974.  Service treatment records show several complaints of bilateral ankle pain and a diagnosis of Achilles tendinitis during service.  Upon discharge from active duty in 1976, the Veteran reported a history of foot trouble and leg cramps.  VA treatment records show at least six complaints of bilateral ankle pain within two years of the Veteran's separation from service.  By December 1982, a VA examiner described the Veteran's bilateral pes planus as "symptomatic."  Based on the foregoing, the Board finds that the evidence of record supports a finding that the Veteran's preexisting pes planus and genu varus worsened during service.  

Although the June 2014 VA examiner indicated that "[t]here is no medical evidence that these conditions were aggravated beyond the expected by any event or conditions of military service," this statement is not a specific finding that the increase in disability was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Notably, the examiner also stated that the Veteran's arthritis was the result of "expected progression of the pes planus and genu varus conditions . . . in combination with ongoing wear and tear associated with mechanical physical use activities."  During a March 2009 VA examination, the Veteran reported that his ankles started hurting while marching, training, and engaging in other physical fitness activities during service.  During the June 2014 VA examination, the Veteran reported that he attributed his ankle pain to physical activities and bootwear during service.  Accordingly, the Board finds that the record does not contain clear and unmistakable evidence that the worsening of the Veteran's preexisting conditions during service was due to the natural progress of the diseases.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Based on the foregoing, and resolving any doubt in favor of the Veteran, the Board finds that service connection for a bilateral ankle disability is warranted.  


ORDER

Entitlement to service connection for a bilateral ankle disability is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


